Case: 19-30162      Document: 00515409771         Page: 1    Date Filed: 05/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-30162                           May 8, 2020
                                                                           Lyle W. Cayce
ERIC P. MCCLAIN,                                                                Clerk


                                                 Petitioner-Appellant

v.
DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:17-CV-1643


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Eric P. McClain, Louisiana prisoner # 391003, moves for a certificate of
appealability (COA) to appeal the denial of his 28 U.S.C. § 2254 application
challenging his conviction for possessing cocaine with intent to distribute.
McClain does not challenge the district court’s dismissal of several of his claims
as procedurally barred, and he has therefore abandoned those claims. See
Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993). Likewise, he does not challenge the dismissal on



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30162     Document: 00515409771      Page: 2    Date Filed: 05/08/2020


                                  No. 19-30162

the merits and has therefore abandoned his claims that his trial counsel
rendered ineffective assistance by failing to investigate the facts of his case,
file pretrial motions, visit McClain to discuss trial strategy, keep him informed
of case developments, and provide him copies of documents produced in
discovery. See Hughes, 191 F.3d at 613; Yohey, 985 F.2d 225.
      In his filings in this court, McClain contends that the district court erred
by denying on the merits his claims that (1) the trial court erred by denying
his motion to suppress his first confession; (2) the trial court erred by denying
his motion for a mistrial; (3) he had a conflict of interest with his trial counsel,
who rendered ineffective assistance by failing to interview and call to testify
Terrence McClain and Ricky Webster; (4) his trial counsel rendered ineffective
assistance by failing to obtain the identity of the confidential informant who
provided information supporting the search warrant at issue; and (5) trial
counsel’s cumulative errors constituted ineffective assistance.
      To obtain a COA with respect to the denial of a § 2254 application, a
prisoner must make “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483 (2000). If
a district court has rejected a claim on its merits, the petitioner “must
demonstrate that reasonable jurists would find the district court’s assessment
of the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484.
McClain fails to make the necessary showing. To the extent that he appeals
the denial of an evidentiary hearing, no COA is required, and we affirm. See
Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016).
      Accordingly, McClain’s motion for a COA is DENIED, and the district
court’s denial of an evidentiary hearing is AFFIRMED.




                                         2